 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES and the STATE OF                   Case No. 1:15-cv-00433-DAD-EPG
     CALIFORNIA EX REL., NICOLLE O’
12   NEILL, NICOLLE O’NEILL                           ORDER APPROVING STIPULATION TO
                                                      AMEND SCHEDULING ORDER
13                       Plaintiff,
14                                                    (ECF NO. 141)
             v.
15   SOMNIA INC., et al.,
16                       Defendants.
17           The parties in this matter filed a stipulation on December 13, 2019, to amend the
18   scheduling order. (ECF No. 141.) Upon review of the stipulation, the Court finds good cause to
19   approve same. The scheduling order is amended as follows:
20
21   Event                                Old Date                      New Date
22   Nonexpert Discovery Cutoff           February 25, 2020             June 30, 2020
23   Expert Disclosure                    March 24, 2020                May 11, 2020
24   Rebuttal Expert Disclosure           April 22, 2020                June 8, 2020
25   Expert Discovery Cutoff              June 2, 2020                  July 7, 2020
26   \\\
27   \\\
28
                                                           1
 1        All other dates, including the January 26, 2021, trial date, shall remain unaltered.

 2
     IT IS SO ORDERED.
 3

 4     Dated:   December 13, 2019                            /s/
                                                        UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
